                Case 3:19-cv-01205-JBA Document 38 Filed 11/06/19 Page 1 of 1




                                        UNITED STATES DISTRICT COURT
                                             District of Connecticut


             JACKSON NATIONAL LIFE
                                                                                        NOV 6 2019 AMll:57
                            Plaintiff                                                  FILED-USDC-CT -~lEW_HAl,iEN

                              V.

                                                                        Case No.3:19-cv-01205-JBA
             EMELIN PAGAN, ET. AL.
                            Defendant

                                        NOTICE OF PRO SE APPEARANCE

             To: The clerk of court and all parties of record, I am representing myself in the matter
             above.



                                                                        Filer's signature

                                                            -i-A ~A       ~    . ~12-t ~
                                                                        Printed name

                                                          ~       Be 17\~ l            +Af:=:ll-ts..   8:::, , \..JN \T--;=:
                                                                        Address

                                                          ~ ~ \ T A \ N , CT 000::::53
                                                                        City, State, Zip Code

                                                          eJcD ea, 2::15'==>
                                                                        Telephone number




                                             CERTIFICATE OF SERVICE

             I hereby certify that on :e:::. \ c::n::=r- 2.0\9     a copy of foregoing was filed
             electronically and served by mail on anyone unable to accept electronic filing. Notice of
             this filing will be sent by e-mail to all parties by operation of the Court's electronic filing
             system or by mail to [Below list the names and addresses of anyone unable to accept
             electronic filing] as indicate on the Notice of Electronic Filing. Parties may access this
             filing through the Court's CM/ECF System .
List here:



                                                                        Filer's signature



             Rev. 8/11/15
